 

Exhibit 10.5

 



The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.

REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.

 





LICENSING AGREEMENT

 

This Agreement is made as of the 12 day of February, 2014.

 

AMONG:

 

POLARCHEM ASSOCIATED LIMITED (registered in England under No. 2304866) and
POLARCHEM INTERNATIONAL LIMITED (registered in England under No. 07287705)

both of 13 Dovedale Gardens, 465 Battersea Park Road, London SW11 4LR, England

 

(collectively, Polarchem)

 

AND:

 

AMERICA GREENER TECHNOLOGIES CORPORATION

an Arizona company incorporated on February 14, 2012 and having an address of
254 South Mulberry Street, Suite 113 Mesa, Arizona 85202

 

(“AGT”)

 

ULF TORE WALDEN, DAVID H. IDWAL JONES, and
GEORGES BERBERAT

 

(“Polarchem Associates”)

 

WHEREAS:

A.Polarchem is owned and controlled by Ulf Tore Walden 58%, David Idwal Jones
29%, Georges Berberat 10% and the Dutoit-Günesin Family 3%.

B.Polarchem owns and has the right to license certain trademarks, service marks,
copyrights, trade secrets and trade names including the name “Polarchem” (the
“Licensed Marks”) and has developed and owns systems and trade secrets for the
manufacture of certain products (the “Products”) and the supply of certain
services (the “Services”) in the field of combustion efficiency more
particularly set forth in Schedule A.

C.Polarchem has agreed to license to AGT the sole and exclusive right to use the
Licensed Marks, to manufacture and sell the Products and to provide the Services
in the Territory (as defined herein).

D.AGT is a wholly-owned subsidiary of America Greener Technologies Incorporated,
a corporation organized under the laws of British Columbia (“AGT Canada”) and
all of AGT Canada’s business and operations are conducted by AGT.

E.Polarchem and AGT Canada were parties to that certain General Agreement and
Contract dated November 11, 2011 (the “Original Agreement”).

1

 

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.

REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.

 

F.The parties desire to amend and restate the Original Agreement with this
Agreement.

G.The Polarchem Associates have agreed to jointly and severally guarantee the
obligations of Polarchem hereunder.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
of the mutual agreements herein set forth, the parties agree each with the other
as follows:

1.GRANT OF LICENCE

 

Polarchem grants and conveys to AGT, subject to the terms and conditions of this
Agreement, the sole and exclusive right and licence to use the Licensed Marks,
to manufacture the Products and supply the Services within the Territory (the
“Licensed Business”).

2.TERRITORY

 

AGT has the exclusive right and licence to operate the Licensed Business in all
of the United States of America, Canada and Mexico and such other territory or
territories it may be agreed to among the parties from time to time (the
“Territory”).

3.TERM

 

The rights granted by Polarchem to AGT will be for a term of thirty (30) years
(the “Term”).

4.NON-CIRCUMVENTION

 

Polarchem agrees not to circumvent, in any fashion, AGT’s exclusive and
protected marketing Territory as specified above. Circumvention shall include
the direct or indirect actions of Polarchem, and any other business entity or
associate entity through which Polarchem may act including any other licensee of
Polarchem. Polarchem will refer all customers within the Territory or with
operations within the Territory to AGT.

5.MANUFACTURING

 

If AGT manufactures or mixes Polarchem products in its Territory or elsewhere,
Polarchem shall provide its complete and total co-operation and expertise to
ensure that AGT can successfully complete its manufacturing facilities. Prior to
AGT manufacturing separately from Polarchem or Polarchem’s suppliers, the price
for Product supplied to AGT from Polarchem will be set at Polarchem’s agreed
discounted price of *** per litre ex-works Mumbai, India.

 

Any advancements, modifications or improvements to the Polarchem technology in
the Territory shall be jointly owned by AGT and Polarchem. Any advancements in
technology made by Polarchem will be immediately communicated to AGT and AGT
will have the benefit of such improvement without further cost or obligation to
Polarchem. AGT and Polarchem shall use their best efforts to continually improve
the technology.

2

 

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.

REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.

 

Notwithstanding that AGT is licensed to carry on the Licensed Business only in
the Territory, AGT may opt to manufacture the Products anywhere in the world. 

6.TRAINING

 

Polarchem will provide AGT with the formulas, training and technical expertise
required to manufacture the Products. Polarchem shall also cause technical
English speaking experts to provide ongoing training in the United States of
America and India to ensure that representatives of AGT have the technical
expertise operate the Licensed Business and independently manufacture the
Products and provide the Services. All such formulas, training and technical
expertise may be referred to herein as “Know How”.

7.CONSIDERATION

 

Polarchem acknowledges its prior receipt of an aggregate of 2,000,000 shares of
AGT Canada issued to designees of Polarchem under the terms of the Original
Agreement, and its understanding that it will receive a like number of shares of
common stock of AGT upon the consummation of a pending share exchange agreement
between the shareholders of AGT Canada and AGT (the “AGT Exchange Shares”). The
shares of AGT Canada issued under the terms of the Original Agreement, which
will be replaced by the AGT Exchange Shares, will not be released and will be
held in trust until AGT is in receipt of the Know How and has the ability to
independently manufacture the Products and provide the Services.

8.RIGHT OF FIRST REFUSAL

 

Polarchem grants to AGT a right of first refusal to acquire all of the assets
and undertaking of Polarchem. If Polarchem receives an offer for all or any part
of its business, anywhere in the world, Polarchem will deliver such offer to AGT
and AGT will have 120 days to acquire all or a part of the Polarchem business as
specified in such offer and on the same terms and conditions as contained in the
offer.

 

AGT will also have a first right to purchase all or some of Polarchem’s
protected customer accounts by the issuing of AGT public company stock and/or
cash as full payment for each applicable customer account and to the extent that
AGT purchases such accounts, the scope of AGT’s Territory will be increased to
cover such areas as may be required to service such accounts.

 

Polarchem may in the future develop, manufacture, supply or otherwise engage to
do trade with products of a different nature, i.e. not related to combustion
efficiency. In such cases, Polarchem will offer the right of first refusal to
AGT for said products in its Territory unless it conflicts with existing
agreements.

 

AGT will have a right of first refusal for the exclusive license to provide the
Products and Services in China.

3

 

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.

REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.



9.VALIDITY OF AGREEMENT

 

This Agreement shall replace the Original Agreement which such Original
Agreement will be of no further force or effect.

10.PRICING

(a)Polarchem will supply AGT with Products at PC specially agreed discounted
price, which has been determined to be *** ex works Mumbai per litre.

(b)AGT shall have the exclusive right to determine its selling prices of the
Products in the Territory, though each party agrees to keep the other informed
of changes in its prices made from time to time in their respective global
territories.

(c)Polarchem shall not vary its prices charged under this Agreement except on at
least 90 days prior notice in writing to AGT and Polarchem may only increase its
price to AGT to the extent that Polarchem’s cost of production rises. In such
event, Polarchem will provide AGT with satisfactory evidence of its increased
cost of production and the increase in price to AGT will be proportional to the
increased cost of production.

11.DUTIES OF AGT

(a)AGT shall use commercially reasonable efforts to sell, advertise and
otherwise promote the sale of the Products and Services throughout the Territory
and shall maintain a suitable sales/service organization with a technical staff
having sufficient knowledge of the Products and Services to ensure technical
assistance and after-sales service.

(b)AGT shall be responsible for servicing of the Products within the Territory
and for providing training to its customers in the use of the Products.

(c)AGT shall maintain a stock of the Products, the minimum quantities of which
may be established from time to time by AGT in accordance with the territory
requirements.

(d)Unless agreed upon by AGT and Polarchem in writing, AGT shall not during the
Term of this Agreement sell or manufacture any product which is competitive with
the Products.

4

 

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.

REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.

(e)AGT shall forward to Polarchem any enquiries for the Products or Services
received from outside the Territory.

(f)AGT shall not seek customers nor maintain any distribution facilities for the
Products outside the Territory unless authorized by Polarchem to do so.

(g)AGT and Polarchem will negotiate in good faith to cooperate in the marketing
and sale of Products and Services for use on board ships including such ships
designated as Navy, any vessel owned and operated by the Government or sailing
under a national flag of any country comprising part of the Territory.

12.DUTIES OF POLARCHEM

 

While this Agreement remains in force, Polarchem will:

(a)sell to AGT all the Products and Services ordered by AGT and fill with all
practical dispatch orders for Products and Services placed by AGT;

(b)not sell the Products and Services to any person or entity in the Territory
other than AGT;

(c)from time to time make available marketing support materials including texts
for sales literature, promotional aids and press releases to AGT and will also
provide texts for initial sales literature in English and AGT will, at its own
expense, translate, reproduce and distribute the literature, aids and releases
as it considers necessary for use in the Territory;

(d)furnish to AGT, upon request and at no charge, such drawings, manuals, spare
parts lists, servicing documentation, test programs with documentation, shipping
and packaging specifications and instructions and any other documents in such
quantities and form as are normally furnished by Polarchem to its product
distributors;

(e)provide sufficient product support documentation to enable AGT to provide
maintenance and service for purchasers of the Products;

5

 

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.

REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.

(f)furnish to AGT, upon request, maintenance and engineering support for the
Products and Services, including demonstrations, proposals, tenders and
after-sales customer support and consultation services (including systems
configuration, installation, technical assistance and project management
services), and will invoice AGT for such services at an agreed daily rate at
either the end of each work package or calendar month, as agreed upon by the
parties; and

(g)Polarchem will forward to AGT all enquiries received from AGT’s Territory.

13.PRODUCT CHANGES

 



Polarchem reserves the right, without prior approval from or notice to AGT, to
make changes to the Products and Services:

(a)which do not affect physical or functional interchangeability or performance
at a higher level of assembly;

(b)when required for safety purposes; or

(c)to meet present or future product specifications of Polarchem.

14.STANDARD CONDITIONS OF SALE

 

In purchasing the Products from Polarchem, AGT shall be bound by Polarchem’s
standard conditions of sale in force from time to time and AGT shall not make or
give any promises, representations, warranties or guarantees with reference to
the Products except such as are consistent with this Agreement or as expressly
authorized by Polarchem in writing. In the event of any conflict or ambiguity
arising out of a comparison of this Agreement and Polarchem’s standard
conditions of sale, the provisions of this Agreement shall prevail.

15.CONFIDENTIALITY

 

AGT and PC shall not at any time during the continuance of this Agreement or
following its termination disclose to any other person, firm or company except
as required by law any confidential information in relation to the affairs or
business or method of carrying on business of the other which comes into its
possession as a result of this Agreement so long as such information as a whole
or any part thereof remains secret and is not published or made available to AGT
or Polarchem from sources entitled to make such disclosure. For the purposes of
this paragraph, information includes but is not limited to technical drawings,
designs, software, engineering reports, studies, manuals and printed materials.

6

 

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.

REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.

 



AGT will require its present and future employees, sub-contractors, agents and
other commercial partners to sign confidentiality and non-disclosure agreements
to treat all information disclosed by or on behalf of Polarchem as commercially
confidential, such agreements to be in a form acceptable to Polarchem.

 

All drawings, manuals, documentation and printed materials provided to AGT by
Polarchem may be reproduced by AGT, provided that such reproduction is made
solely for the internal use of employees of AGT or by AGT’s customers as may be
necessary.

16.INDEMNIFICATION

 

Polarchem and the Polarchem Associates shall indemnify and hold AGT harmless
from any claims, demands, liabilities or expenses, including reasonable
attorneys’ fees, directly resulting from any defect with respect to the Products
and Services, the negligence or wilful misconduct of Polarchem or its directors,
officers, employees, agents or sub-contractors.

 

AGT shall indemnify, defend and hold Polarchem and the Polarchem Associates
harmless from any claims, demands, liabilities or expenses, including reasonable
attorneys’ fees incurred by Polarchem or the Polarchem Associates as a result of
any claim or proceeding against Polarchem or the Polarchem Associates arising
out of or based upon the use of the Products or Services supplied by AGT or
arising from the negligence or wilful misconduct of AGT or its directors,
officers, employees, agents or sub-contractors.

17.TERMINATION FOR DEFAULT

 

Either party shall be entitled to terminate this Agreement by notice in writing
to the other in the event that such other shall:

(a)commit or allow to be committed any material breach of this Agreement
PROVIDED THAT in the case of a breach capable of being remedied, if the party in
default shall remedy such breach within 60 days after receipt of the written
notice of termination, such notice shall be deemed to be void and of no effect;

(b)commit an act of bankruptcy or enter into liquidation whether compulsory or
voluntary (other than voluntary liquidation for the purpose of amalgamation or
reorganization);

(c)have a receiver appointed of all or any part of its assets or undertaking.

7

 

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.

REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.



18.TERMINATION

 

If at any given time one of the parties wished to voluntarily terminate this
Agreement, it may do so only with the full and absolute agreement in writing of
all parties, which agreement may be arbitrarily withheld.

19.FURTHER RIGHT OF FIRST REFUSAL

 



The parties agree that if any present shareholder of Polarchem or his legal
heirs or successors desires to sell any interest in Polarchem or if Polarchem
undertakes any sale of assets, reorganization or restructuring of its business,
which would result in a change of control of Polarchem then AGT shall have a
right of first refusal to purchase such securities, assets, or business as
applicable, in whole or in part, on the same terms that the seller thereof would
have received from an independent third party.

20.UNENFORCEABLE PROVISIONS

The illegality, invalidity or unenforceability of any part of this Agreement
shall not affect the legality or validity of the remainder of the Agreement.

21.MODIFICATION

No modification or amendment of this Agreement shall be binding unless in
writing signed by all parties.

22.NON-ASSIGNABILITY

 

This Agreement shall not be assignable either in whole or in part by any party
without prior written consent of the other party.

23.WAIVERS

 

The failure on the part of any party to exercise or enforce any right conferred
upon it by this Agreement shall not be deemed to be a waiver of any such right
to operate so as to bar the exercise of enforcement thereof at any time or times
thereafter.

24.NOTICES

 

Any notice or other document to be given hereunder shall be given by one party
to the other by sending the same by air mail post or commercial registered mail
to the appropriate business address given above or to such other address as any
party may communicate to the other parties from time to time.

8

 

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.

REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.



25.GOVERNING LAW AND ARBITRATION

 

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of Arizona and any dispute arising shall be finally settled under
the Rules of Conciliation and Arbitration of the International Chamber of
Commerce by one or more arbitrators appointed in accordance with such rules but
the parties agree that Arizona shall have exclusive jurisdiction to entertain
and determine all disputes, claims and arbitration whether for specific
performance, injunction, declaration or otherwise howsoever both at law and in
equity, arising out of or in any way connected with the construction, breach,
alleged, threatened or anticipated breach of this Agreement and the parties
agree to such jurisdiction to hear and determine all questions as to the
validity, existence or enforceability thereof.

26.ENTIRE AGREEMENT

 

Save for any supplementary agreements, this Agreement embodies the entire
understanding between the parties on the subject matter and all or any prior
agreements relating thereto are hereby cancelled. This Agreement shall be
binding upon and enure to the benefit of the parties and their respective
successors and permitted assigns.

27.COMPETITION BY EXISTING MANUFACTURERS

 





Polarchem agrees to secure, within 60 days of signing this Agreement, formal
letters from KUBO and Majestic Polymers Limited confirming that they will not
compete with AGT or sell or manufacture the Products in Territory or provide the
Services within the Territory and Polarchem confirms that no other manufacturers
associated with Polarchem exist that AGT would require protection from.

28.COUNTERPARTS

 

This Agreement may be executed in counterparts and the counterparts together
shall constitute one and the same instrument, and any facsimile or scanned and
emailed signature shall be taken as an original.

29.JOINT AND SEVERAL

 



The obligations of the entities comprising Polarchem and the obligations of the
Polarchem Associates hereunder are both joint and several.

 

AS WITNESS the hands of the duly authorized representatives of the parties the
day and year first above written.

 

POLARCHEM ASSOCIATED LIMITED
by its authorized signatory(ies):

/s/ David H. Idwal Jones

AMERICA GREENER TECHNOLOGIES CORPORATION
by its authorized signatory(ies):

/s/ Michael Boyko 2/12/2014

Michael Boyko, President & CEO 

9

 

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.

REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.

 




SIGNED, SEALED AND DELIVERED by ULF TORE WALDEN in the presence of:

/s/ Jacques Chomick
Signature

Chomick, Jacques
Name

______________________________________________________
Address
______________________________________________________
Occupation )
)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Ulf Tore Walden

ULF TORE WALDEN

 

SIGNED, SEALED AND DELIVERED by DAVID H. IDWAL JONES in the presence of:

/s/ R. Griffiths
Signature

R. Griffiths
Name
______________________________________________________
Address

______________________________________________________
Occupation )
)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ David H. Idwal Jones

DAVID H. IDWAL JONES

10

 

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.

REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.

 




SIGNED, SEALED AND DELIVERED by GEORGES BERBERAT in the presence of:

/s/ Yves Gut
Signature

Yves Gut
Name

______________________________________________________
Address

______________________________________________________
Occupation )
)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Georges Berberat

GEORGES BERBERAT

11

 

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.

REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.

 

SCHEDULE A

 

PRODUCTS AND SERVICES

 

The products covered by this Agreement are chemical compositions for combustion
efficiency currently marketed by POLARCHEM under the trademark

 

“POLARCHEM”.

 

Further products will be included in the above definition by agreement in
writing between the parties. 

 

The services covered by this Agreement include: 

As outlined in the body of this Agreement under section 12 Duties of Polarchem

 

End of Document.

12